Title: Thomas Clark to Thomas Jefferson, 1 June 1813
From: Clark, Thomas
To: Jefferson, Thomas


          
            Sir, Philadelphia, June 1st. 1813.
            The Publisher of the Sketches of the Naval History of the United States, having determined on printing a second edition of that work, I take the liberty to request of you, if convenient, a detailed account of the Naval Engagements and Expeditions, by vessels of
			 the United States, in which you have been personally concerned, or the accounts of which you have received from persons of veracity, who have been in them; likewise of any gallant exploit of American Naval
			 Officers or Seamen.
            Any other information on the Naval affairs and Commerce of the United States, or biographical memoirs of distinguished Naval Commanders, you may be pleased to communicate, will be thankfully received and acknowledged by,
            Your most obedient humble servant,Thomas Clark.
          
          
            Please direct your communication to the Publisher, Mr. M. Carey.
          
         